FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-14-00217-CV

                                 Trial Court No. 2013-0254-P-1

Barbara Gail Harris

Vs.

Hayden R. Mayfield, Independent Executor of the Estate of Hayden R.
Mayfield, deceased, and Trustee Under the Will of Hayden R. Mayfield
DOCUMENTS FILED                           AMOUNT       FEE PAID BY
Motion fee                                    $10.00   Franklyn L Supercinski
Motion fee                                    $15.00   Frank Supercinski
Motion fee                                    $10.00   Franklyn L Supercinski
Clerk's record                              $163.00    Barbara Harris
Supreme Court chapter 51 fee                  $50.00   Frank L. Supercinski
Required Texas.gov efiling fee                $20.00   Frank L. Supercinski
Indigent                                      $25.00   Frank L. Supercinski
Filing                                      $100.00    Frank L. Supercinski
TOTAL:                                       $39300

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 6th day of July 2015, A.D.

                                                 CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk